2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 1 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 2 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 3 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 4 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 5 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 6 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 7 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 8 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 9 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 10 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 11 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 12 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 13 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 14 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 15 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 16 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 17 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 18 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 19 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 20 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 21 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 22 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 23 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 24 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 25 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 26 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 27 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 28 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 29 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 30 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 31 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 32 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 33 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 34 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 35 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 36 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 37 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 38 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 39 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 40 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 41 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 42 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 43 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 44 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 45 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 46 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 47 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 48 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 49 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 50 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 51 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 52 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 53 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 54 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 55 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 56 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 57 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 58 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 59 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 60 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 61 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 62 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 63 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 64 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 65 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 66 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 67 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 68 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 69 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 70 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 71 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 72 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 73 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 74 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 75 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 76 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 77 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 78 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 79 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 80 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 81 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 82 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 83 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 84 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 85 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 86 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 87 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 88 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 89 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 90 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 91 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 92 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 93 of 94
2:20-cv-00334-RMG   Date Filed 02/20/20   Entry Number 14-2   Page 94 of 94
